DETAILED ACTION
This Office action is in response to the Remarks filed on 01 June 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Arguments
Applicant's arguments filed 01 June 2022 have been fully considered but they are not persuasive.
Applicant argues that, “Tsukiji does not disclose OVP to be output to components 38 and 40. Instead, 38 and 40 receives inputs from the OSC 30 and the slope generating circuit 32 via the adder 34 and comparator 36. Hence, Tsukiji does not disclose "output the detection signal to the logic controller," as recited in claim 47” (Remarks, pp. 7-8). Examiner respectfully disagrees.
The relevant portion of Fig. 2 in Tsukiji is reproduced below, with annotations showing the correspondence of elements in Tsukiji to those of claim 47.

    PNG
    media_image1.png
    410
    419
    media_image1.png
    Greyscale

Partial reproduction of Fig. 2 of Tsukiji, annotated by the examiner


Examiner respectfully submits that, contrary to Applicant’s assertion, the figure indeed shows that signal OVP (corresponding to the claimed detection signal) is output by inverter 24 of circuit 20 and is provided, as indicated by the dotted arrow in the annotated figure above, to an input of OR gate 38 (corresponding, with flip-flop 40, to the claimed logic controller). 
Furthermore, Tsukiji teaches in paragraph [0068] that, “the OR gate 38 is configured to generate the logical OR of the OVP signal and the reset signal SRESET”. Examiner respectfully asserts that, based on the depicted circuitry and its description by Tsukiji, one of ordinary skill in the art would clearly understand that the OVP signal is output to the OR gate 38, or in other words that the detection signal is output to the logic controller as claim 47 recites.
Applicant additionally argues that “Tsukiji does not disclose the components 38 and 40 to cause power converter to shut down in response to the OVP”, citing to the passage of [0063] and emphasizing in particular that Tsukiji teaches that “the control circuit 100 performs a predetermined protection operation” (emphasis original; see Remarks, p. 8). As such, it appears that Applicant is arguing that the logic controller including elements 38 and 40 in Tsukiji does not shut down the power converter, because control circuit 100 does this instead. Examiner respectfully disagrees.
As the cited Fig. 2 of Tsukiji plainly shows, the logic controller elements 38 and 40 form part of the control circuit 100. Moreover, it is respectfully asserted that the ordinary artisan, with knowledge of the functionality of the basic circuit components in the control circuit 100, would plainly and clearly recognize that the logic controller elements 38 and 40, upon receiving the detection signal OVP indicating an overvoltage condition, operate to reset or turn-off the main switch M1 (the turning off of M1 being interpreted, as explained in the previous Office action, to correspond to “caus[ing] the power converter to shut down” as recited in claim 47).
Furthermore, even assuming, arguendo, that the person of ordinary skill in the art of power electronics and/or general electronic circuit design did not understand how the basic logic circuits in Fig. 2 of Tsukiji operate, the accompanying description of the circuitry would nonetheless provide the necessary illumination. For instance, in [0069], Tsukiji teaches (emphasis added for clarity) that “when […] the OVP signal is asserted, the SR flip-flop 40 is reset (the output Q is set to low level). The output Q of the SR flip-flop 40 is output as the pulse signal SP.” 
Then, in [0072], Tsukiji elucidates the result of the above operations (emphasis added): “When the switching voltage VSW becomes higher than the threshold voltage VTH at the time point t2, the OVP signal is asserted. In this state, the switching transistor M1 is immediately turned off, thereby preventing the switching voltage VSW from rising further.”
In light of the above considerations, the rejection of independent claim 47 and its dependent claim 54 is maintained. The method of claim 58, in reciting substantially the same limitations as the functional limitations of the apparatus of claim 47, is likewise maintained under the same reasoning.

With respect to the additional rejection of claims 47, 54, and 58 on the ground of nonstatutory double patenting, it is noted that in the Remarks at p. 9, Applicant indicates traversal of the rejection. However, no basis for the traversal is provided. Therefore, the rejection of claims 47, 54, 58 on this ground is also maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 47, 54, and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukiji et al. (US 2012/0286756; hereinafter “Tsukiji”).
In re claim 47, Tsukiji discloses a system controller for a power converter (see Fig. 2 and circuit variations in Figs. 4 and 5), the system controller comprising: a logic controller (including at least 38, 40) configured to generate a modulation signal (output of 40); a driver (14) configured to receive the modulation signal and generate a drive signal (output to M1) based at least in part on the modulation signal ([0057]), the drive signal being associated with a terminal voltage at a winding terminal of an inductive winding of the power converter (for example, the drive signal and the terminal voltage at node SW are associated with each other by virtue of being signals within the power converter apparatus as a whole); and an overvoltage-protection detector (20; see also variations of Figs. 5A-C; as an example, Fig. 5B will be specifically used in explaining this rejection) configured to receive a feedback signal (VSW’) and a demagnetization signal (S11), generate a detection signal (OVP) based at least in part on the feedback signal and the demagnetization signal (as shown; [0086]), and output the detection signal to the logic controller (see Fig. 2), the feedback signal being equal to the terminal voltage (VSW) divided by a predetermined constant (i.e., the dividing ratio of R11 and R12 as shown in Fig. 5B; see [0085]-[0086]); wherein: the demagnetization signal indicates a beginning and an end of a demagnetization period for the inductive winding (see [0086] and Fig. 3: S11 is an inversion of the gate signal of M1, which is shown as SP in Fig. 3; the demagnetization period of the inductor L1 is interpreted to be the off-time period of M1, as would be readily understood to a person of ordinary skill in the art); at the beginning of the demagnetization period, the demagnetization signal changes from a first logic level to a second logic level (see Fig. 3: change of logic level of SP (and therefore a change in the opposite direction for S11) at beginning of TOFF); and at the end of the demagnetization period, the demagnetization signal changes from the second logic level to the first logic level (at the end of TOFF); wherein the first logic level and the second logic level are different (see Fig. 3); wherein the logic controller is configured to, in response to the detection signal indicating the overvoltage protection is triggered, cause the power converter to shut down (time t2 in Fig. 3; [0063], [0072]).
In re claim 54, Tsukiji discloses wherein the overvoltage-protection detector is further configured to receive the feedback signal (VSW’ – Fig. 5B) from a first resistor terminal of a first resistor (i.e., top terminal of R12) and a second resistor terminal of a second resistor (bottom terminal of R11, via M11), the first resistor terminal being coupled to the second resistor terminal (via M11), the second resistor further including a third resistor terminal (top terminal of R11) biased at the terminal voltage (VSW).
In re claim 58, under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986).  
In this case, the method steps recited in claim 58 merely set forth the functional aspects of the circuitry recited in the apparatus claim 47. Tsukiji fully anticipates the apparatus as already explained above, and the same citations and explanations provided equally apply to the corresponding method steps. Therefore the previous rejections based on the apparatus will not be repeated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47, 54, and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,873,263.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 47, 54, and 58 are written so as to be broader than, but still fully encompassed by, the scope of the corresponding patented claims. That is, each of the limitations of instant claims 47, 54, and 58 are also to be found, either explicitly or inherently, in one or more claims of the patent.
For instance, the limitations of claim 47 are found in at least claim 1 of the patent. Notably, while “the drive signal being associated with a terminal voltage at a winding terminal of an inductive winding of the power converter” as recited in claim 47 is not found explicitly recited in claim 1 of the patent, it is nonetheless understood to be an inherent and broader restatement of various limitations from the patent claim 1, such as “output the drive signal to a switch to affect a current flowing through an inductive winding of a power converter, the inductive winding including a first winding terminal and a second winding terminal, the second winding terminal being at a terminal voltage and coupled to a first diode terminal of a diode, the diode further including a second diode terminal, a voltage difference between the second diode terminal and the first winding terminal being an output voltage of the power converter”.
The limitations of instant claim 54 are to be found at least in claim 2 of the patent.
The limitations of the method claim 58 are to be found in the method claims 5 and 6 of the patent. The explanation given above regarding claim 47 and the inherency of the change of wording from the patented claims also applies, mutatis mutandis, to the corresponding limitation of claim 58.

Allowable Subject Matter
Claims 48-53, 55-57, and 59-61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 48-53, the prior art of record fails to disclose or suggest, either individually or in reasonable combinations, the system controller, particularly including, “a sample-and-hold circuit configured to receive the feedback signal and generate a sampled-and-held signal based at least in part on the feedback signal; a voltage-to-voltage converter configured to receive the sampled-and-held signal and the demagnetization signal and generate a first voltage signal based at least in part on the sampled-and-held signal and the demagnetization signal” in combination with all of the remaining limitations as required by claim 48.
With respect to claims 55-57, the prior art of record fails to disclose or suggest, either individually or in reasonable combinations, the system controller, particularly including, “a sample-and-hold circuit configured to receive the feedback signal and generate a sampled-and-held signal based at least in part on the feedback signal; a first voltage-to-current converter configured to receive the sampled-and-held signal and generate a first current signal based at least in part on the sampled-and-held signal; a second voltage-to-current converter configured to receive a first threshold signal and generate a second current signal based at least in part on the first threshold signal; a current generator configured to receive the first current signal and the second current signal and generate a third current signal based at least in part on the first current signal and the second current signal; a capacitor configured to receive the third current signal and generate a voltage signal based at least in part on the third current signal” in combination with all of the remaining limitations as required by claim 55.
With respect to claim 59, the prior art of record fails to disclose or suggest, either individually or in reasonable combinations, the method, particularly including, “generating a sampled-and-held signal based at least in part on the feedback signal; receiving the sampled-and-held signal; generating a voltage signal based at least in part on the sampled-and-held signal and the demagnetization signal; receiving a first threshold signal; and generating the detection signal based on at least information associated with the voltage signal and the first threshold signal” in combination with all of the remaining limitations as required by claim 59.
With respect to claims 60 and 61, the prior art of record fails to disclose or suggest, either individually or in reasonable combinations, the method, particularly including, “generating a sampled-and-held signal based at least in part on the feedback signal; receiving the sampled-and-held signal; generating a first current signal based at least in part on the sampled-and-held signal; receiving a first threshold signal; generating a second current signal based at least in part on the first threshold signal; receiving the first current signal and the second current signal; generating a third current signal based at least in part on the first current signal and the second current signal; receiving the third current signal; generating a voltage signal based at least in part on the third current signal” in combination with all of the remaining limitations as required by claim 61.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838